Name: 2000/380/EC: Commission Decision of 29 May 2000 authorising the Republic of Austria to carry out only two pig surveys a year (notified under document number C(2000) 1396) (Text with EEA relevance) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  production;  farming systems
 Date Published: 2000-06-10

 Avis juridique important|32000D03802000/380/EC: Commission Decision of 29 May 2000 authorising the Republic of Austria to carry out only two pig surveys a year (notified under document number C(2000) 1396) (Text with EEA relevance) (Only the German text is authentic) Official Journal L 139 , 10/06/2000 P. 0039 - 0039Commission Decisionof 29 May 2000authorising the Republic of Austria to carry out only two pig surveys a year(notified under document number C(2000) 1396)(Only the German text is authentic)(Text with EEA relevance)(2000/380/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production(1), as last amended by Directive 97/77/EC(2), and in particular Article 1(4) thereof,Whereas:(1) The Republic of Austria has submitted methodological documentation which, in line with Directive 93/23/EEC, guarantees the quality of production forecasts.(2) This Member State should be authorised to carry out only two surveys a year, at six-month intervals in the months of May/June and November/December,HAS ADOPTED THIS DECISION:Article 1Under Article 1(4) of Directive 93/23/EEC, the Republic of Austria is authorised to carry out only two surveys a year, at six-month intervals in the months of May/June and November/December.Article 2This Decision is addressed to the Republic of Austria.Done at Brussels, 29 May 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 149, 21.6.1993, p. 1.(2) OJ L 10, 16.1.1998, p. 28.